Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20160018174A with machine translation) in view of Takahata (US 2014/0080005).
Regarding claims 1 and 13, Kim discloses a negative electrode active material for a lithium secondary battery (see paragraph 1), comprising: 
natural graphite particles having a BET specific surface area of 2m2/g to 9m2/g (see claim 3 of Kim which discloses a range which overlaps the claimed range); and 
soft carbon particles (see claim 1 of Kim which discloses a soft carbon), 
wherein the natural graphite particles and the soft carbon particles are present in the negative electrode active material at a range of weight ratio of 78:22 to 92:8 (see paragraph 28 which discloses a ratio of ~78:22 of spherical natural graphite to soft carbon). 
wherein the natural graphite particles have an average particle diameter (D50) of 12 µm to 20 µm (see claim 1 of Kim which discloses an overlapping range of natural graphite particle sizes), and wherein the soft carbon particles have an average particle diameter (D50) of 6 µm to 15 µm (see claim 1 of Kim which discloses an overlapping range of soft carbon particle sizes).
prima facie case of obviousness exists (see MPEP §2144.05(I)).
Furthermore, Kim discloses a slightly different particle size range (see claim 6 of Kim) of the soft carbon, but is largely silent on this feature.
Takahata also discloses a negative electrode active material for a lithium battery which comprises graphite and a soft (amorphous) carbon (see abstract).
Takahata teaches a range of surface area for the soft (amorphous) carbon of 2-10 m2/g (paragraph 52) and teaches that the surface area of the amorphous carbon in relation to the graphite is an important metric in reducing battery resistance (paragraph 52).
As the battery resistance is a variable that can be modified by adjusting the surface area of the soft carbon, the precise surface area would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed surface area cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area of soft carbon in Kim to obtain the desired battery resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, Kim does not explicitly disclose the claimed mixture range of soft and natural graphite particles.  However, Takahata teaches that the mixing ratio of these two species 
As such, the precise mixing ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed mixing ratio cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the mixing ratio in Kim to obtain the desired results (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 4, Kim further discloses an average particle diameter (D50) of the natural graphite particles is larger than an average particle diameter (D50) of the soft carbon particles (see claim 1  of Kim which discloses a range of soft carbon particles that is smaller than the natural graphite particle sizes). 
Regarding claim 5, Kim further discloses a difference in average particle diameter (D50) between the natural graphite particles and the soft carbon particles is 3µm or more (see claim 1 of Kim which discloses ranges that include several combinations of particle sizes where the graphite sizes are larger than 3 microns than the amorphous particle sizes). 
Regarding claim 9, Kim further discloses that the natural graphite particles are spherical (see paragraph 1).
Regarding claim 10, Kim further discloses that the soft carbon has an aspect ratio of less than 2 (paragraph 27).  As such, arriving at the claimed spherical particle (aspect ratio of 1)  would have been obvious to one of ordinary skill in the art at the time of the invention.  In the prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claims 11 and 12, Kim further disclsoes the soft carbon particles but does not explicitly disclose how the claimed method of production steps.  However, the Office notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure. A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Therefore, as claims 11 and 12 contains product-by-process language, patentability of said claim is based on the recited product and does not depend on its method of production. Since the product in claims 11 and 12 are the same as the product disclosed by Kim, the claim limitation is not given patentable weight even if the Kim product was made by a different process. In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Regarding claims 14 and 15, Kim further discloses the negative electrode active material for a lithium secondary battery along with a separator and positive electrode (claim 9 of Kim). 
Regarding claims 16 and 17, Kim further discloses the positive electrode comprises a positive electrode active material comprising manganese (paragraph 66, for example). 

Response to Arguments
Applicant’s arguments filed 3/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725